Exhibit 10.1

 

AMENDED PROMISSORY NOTE

 

Borrower:     CRESA Partners of Orange County, Inc. of 610 Newport Center Drive,
Suite 500, Newport Beach, California 92660

 

Principal Amount:     $450,000.00

 

  1. FOR VALUE RECEIVED, CRESA Partners of Orange County, Inc. promises to pay
to Kevin J. Hayes at 1225 Cliff Drive, Laguna Beach, California 92651, or at
such address as may later be provided in writing to CRESA Partners of Orange
County, Inc., the principal sum of Four Hundred Fifty Thousand ($450,000.00)
USD, with interest payable on the unpaid principal at the rate of 4.5 percent
per annum, calculated monthly not in advance.

 

  2. This promissory note will be repaid in full 4 months from the execution of
this promissory note.

 

  3. At any time while not in default under this Note, the Borrower may pay the
outstanding balance then owing under this Note to the Lender without further
bonus or penalty.

 

  4. This note will be construed in accordance with and governed by the laws of
the State of California.

 

  5. All cost, expenses and expenditures, including, and without limitation, the
complete legal costs incurred by Kevin J. Hayes in enforcing this promissory
note as a result of any default by CRESA Partners of Orange County, Inc. will be
added to the principal then outstanding and will immediately be paid by CRESA
Partners of Orange County, Inc.

 

  6. This Note will enure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and assigns of CRESA Partners of
Orange County, Inc. and Kevin J. Hayes. CRESA Partners of Orange County, Inc.
waives presentment for payment, notice of non-payment, protest and notice of
protest.

 

IN WITNESS WHEREOF, CRESA Partners of Orange County, Inc. has duly affixed its
signature by a duly authorized officer under seal on this 12th day of August,
2004.

 

SIGNED AND DELIVERED

this 12th day of August, 2004.

 

/s/ Jeff Manley

--------------------------------------------------------------------------------

   

Jeff Manley, CEO

CRESA Partners of Orange County, Inc.